                             Case 20-11902        Doc 150    Filed 08/04/21       Page 1 of 1
Entered: August 4th, 2021
Signed: August 4th, 2021

SO ORDERED
The hearing shall be continued to September 20, 2021 at 2:00 pm.




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                            In re:     Case No.: 20−11902 − TJC    Chapter: 11      Doc No.: 149

Redeemed Christian Church of God, River of
Life
Debtor




                                       ORDER CONTINUING HEARING OF
                                            MOTION TO REOPEN
Upon consideration of the motion for continuance filed in the above−captioned matter by Redeemed Christian
Church of God, River of Life, and it appearing that the relief requested is justified, it is, by the United States
Bankruptcy Court for the District of Maryland,

ORDERED, that a hearing scheduled for August 9, 2021, is continued to date and time as stated above by video or
telephone hearing.

cc:    All Parties
       All Counsel

                                                     End of Order
12x01 (rev. 05/21/2012) − AsiaHarris
